
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 4036
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To clarify the National Credit Union
		  Administration authority to make stabilization fund expenditures without
		  borrowing from the Treasury.
	
	
		1.Stabilization fund
			(a)Additional advancesSection 217(c)(3) of the Federal Credit
			 Union Act (12 U.S.C. 1790e(c)(3)) is amended by inserting before the period at
			 the end the following: and any additional advances.
			(b)AssessmentsSection 217 of the Federal Credit Union Act
			 (12 U.S.C. 1790e) is amended by striking subsection (d) and inserting the
			 following:
				
					(d)Assessment authority
						(1)Assessments relating to expenditures under
				subsection (b)In order to
				make expenditures, as described in subsection (b), the Board may assess a
				special premium with respect to each insured credit union in an aggregate
				amount that is reasonably calculated to make any pending or future expenditure
				described in subsection (b), which premium shall be due and payable not later
				than 60 days after the date of the assessment. In setting the amount of any
				assessment under this subsection, the Board shall take into consideration any
				potential impact on credit union earnings that such an assessment may
				have.
						(2)Special premiums relating to repayments
				under subsection (c)(3)Not
				later than 90 days before the scheduled date of each repayment described in
				subsection (c)(3), the Board shall set the amount of the upcoming repayment and
				shall determine whether the Stabilization Fund will have sufficient funds to
				make the repayment. If the Stabilization Fund is not likely to have sufficient
				funds to make the repayment, the Board shall assess with respect to each
				insured credit union a special premium, which shall be due and payable not
				later than 60 days after the date of the assessment, in an aggregate amount
				calculated to ensure that the Stabilization Fund is able to make the required
				repayment.
						(3)ComputationAny assessment or premium charge for an
				insured credit union under this subsection shall be stated as a percentage of
				its insured shares, as represented on the previous call report of that insured
				credit union. The percentage shall be identical for each insured credit union.
				Any insured credit union that fails to make timely payment of the assessment or
				special premium is subject to the procedures and penalties described under
				subsections (d), (e), and (f) of section
				202.
						.
			2.Equity ratioSection 202(h)(2) of the Federal Credit
			 Union Act (12 U.S.C. 1782(h)(2)) is amended by striking when applied to
			 the Fund, and inserting which shall be calculated using the
			 financial statements of the Fund alone, without any consolidation or
			 combination with the financial statements of any other fund or
			 entity,.
		3.Net worth definitionSection 216(o)(2) of the Federal Credit
			 Union Act (12 U.S.C. 1790d(o)(2)) is amended to read as follows:
			
				(2)Net worthThe term net worth—
					(A)with respect to any insured credit union,
				means the retained earnings balance of the credit union, as determined under
				generally accepted accounting principles, together with any amounts that were
				previously retained earnings of any other credit union with which the credit
				union has combined;
					(B)with respect to any insured credit union,
				includes, at the Board’s discretion and subject to rules and regulations
				established by the Board, assistance provided under section 208 to facilitate a
				least-cost resolution consistent with the best interests of the credit union
				system; and
					(C)with respect to a low-income credit union,
				includes secondary capital accounts that are—
						(i)uninsured; and
						(ii)subordinate to all other claims against the
				credit union, including the claims of creditors, shareholders, and the
				Fund.
						.
		4.Study of National Credit Union
			 Administration
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study of the National Credit Union Administration’s
			 supervision of corporate credit unions and implementation of prompt corrective
			 action.
			(b)Issues To be studiedIn conducting the study required under
			 subsection (a), the Comptroller General shall—
				(1)determine the reasons for the failure of
			 any corporate credit union since 2008;
				(2)evaluate the adequacy of the National
			 Credit Union Administration’s response to the failures of corporate credit
			 unions, including with respect to protecting taxpayers, avoiding moral hazard,
			 minimizing the costs of resolving such corporate credit unions, and the ability
			 of insured credit unions to bear any assessments levied to cover such
			 costs;
				(3)evaluate the effectiveness of
			 implementation of prompt corrective action by the National Credit Union
			 Administration for both insured credit unions and corporate credit unions;
			 and
				(4)examine whether the National Credit Union
			 Administration has effectively implemented each of the recommendations by the
			 Inspector General of the National Credit Union Administration in its Material
			 Loss Review Reports, and, if not, the adequacy of the National Credit Union
			 Administration’s reasons for not implementing such recommendation.
				(c)Report to CouncilNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report on the
			 results of the study required under this section to—
				(1)the Committee on Banking, Housing, and
			 Urban Affairs of the Senate;
				(2)the Committee on Financial Services of the
			 House of Representatives; and
				(3)the Financial Stability Oversight
			 Council.
				(d)Council Report of ActionNot later than 6 months after the date of
			 receipt of the report from the Comptroller General under subsection (c), the
			 Financial Stability Oversight Council shall submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives on actions taken in response
			 to the report, including any recommendations issued to the National Credit
			 Union Administration under section 120 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (12 U.S.C. 5330).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
